Title: Arthur Lee to Committee of Congress, 27 October 1780
From: Lee, Arthur
To: Committee of Congress,Madison, James


Gentlemen,
Ocr. 27th. 1780
The remainder of the Furniture, of which you ask the particulars, consists of Knives, Forks Spoons, plates & table Linnen, with two Iron travelling bedsteds, Mattresses & Sheets. The exact quantity of these things I do not know, but they cannot be of much value; being broken Setts, & having been usd for upwards of three years.
I have the honor to be with the greatest respect Gentlemen Yr. most obedt Servt.
Arthur Lee
